JONES, District Judge.
This is an action for trademark infringement and unfair competition. Plaintiff is the owner of the registered trademark “KitchenAid” which it applies to various utensils and kitchen equipment. Defendant, a manufacturer of kitchen cabinets, sinks, and dishwashers has adopted the trademark “Kitchenaider” for its products.
Plaintiff seeks to enjoin this practice by the defendant and to recover damages for defendant’s alleged unlawful acts in connection with the use of the trademark “Kit-chenaider.”
Defendant has filed a motion for a more definite statement or a bill of particulars. Plaintiff states that it has no objection to answering paragraphs 1, 4, 5, 8, 9, 11, 13A, B and C of defendant’s motion but objects to the entry of an order directing it to answer paragraphs 2, 3, 6, 7, 10, 12 and 13D.
It is unnecessary to discuss in detail the contents of defendant’s motion, but in general, defendant seeks information concerning the specific items which plaintiff manufactures under its trademark “KitchenAid” and the dates it began using such trademark for its various products.
None of the information sought appears to be necessary to enable defendant properly to “prepare his responsive pleading or to prepare for trial”, Rule 12(e), Rules of Civil Procedure. The complaint already consists of twelve pages and far exceeds the “short and plain statement of the claim” as required by Rule 8(a).
A bill of particulars becomes a part of the pleading which it supplements, therefore to grant defendant’s motion would add even more detailed matter to the complaint.
The defendant’s motion will be overruled and the information which plaintiff has agreed to furnish may be submitted as answers to interrogatories under Rule 33, rather than as a bill of particulars, so that the pleadings will not be unduly burdened.